 
Exhibit 10.01
 
FREEDOM HOLDING CORP.
RESTRICTED STOCK GRANT AGREEMENT
 
 
THIS AGREEMENT is made as of ________      , 20__ (the “Date of Grant”), between
Freedom Holding Corp., a Nevada corporation (the “Company”), and
____________________ (the “Grantee”).
 
WHEREAS, the Company has adopted the Freedom Holding Corp. 2018 Equity Incentive
Plan (the “Plan”) in order to provide additional incentive to certain employees,
consultants, directors and officers of the Company and its Subsidiaries; and
 
WHEREAS, the Board has determined to grant to the Grantee a Grant of shares of
the Company’s Common Stock subject to restrictions stated herein (“Shares of
Restricted Stock”) to encourage the Grantee’s efforts toward the continuing
success of the Company.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Grant of Restricted Stock.
 
(a) The Company hereby grants to the Grantee an award of              Shares of
Restricted Stock (the “Grant”). The Shares of Restricted Stock granted pursuant
to the Grant shall be issued in certificated form in the name of the Grantee as
soon as reasonably practicable after the Date of Grant and shall be subject to
the execution and return of this Agreement by the Grantee (or the Grantee’s
estate, if applicable) to the Company as provided in Section 9 hereof.
 
(b) This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference), a copy of which has been provided to the Grantee and
which the Grantee acknowledges having received and reviewed. Any conflict
between this Agreement and the terms of a written employment agreement for the
Optionee that has been approved, ratified or confirmed by the Board shall be
decided in favor of the provisions of such employment agreement.  Except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
 
2. Restrictions on Transfer.
 
The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof. Any attempt to transfer or
otherwise dispose of any Shares of Restricted Stock in contravention of the
restrictions set forth herein shall be null and void and without effect.
 
 
-1-

 
 
3. Lapse of Restrictions Generally.
 
Except as provided in Sections 4, 5 and 6 hereof, one-______ (1/_) of the number
of Shares of Restricted Stock issued hereunder (rounded down to the nearest
whole Share, if necessary) shall vest, and the restrictions with respect to such
Restricted Stock shall lapse, on each of the first _______ (_) anniversaries of
the Date of Grant.
 
4. Effect of Certain Terminations of Employment.
 
If the Grantee’s employment terminates as a result of the Grantee’s death or
total and permanent disability as determined by the Board (“Disability”), or if
Grantee’s employment with the Company or its Subsidiaries is terminated by the
Company or its Subsidiaries without cause on or after the Date of Grant, all
Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 5 hereof shall vest, and the restrictions on such Restricted Stock
shall lapse, as of the date of such termination.
 
For purposes of this Agreement, “cause” shall mean, (i) on account of fraud,
embezzlement or other unlawful or tortious conduct, whether or not involving or
against the Company or any affiliate, (ii) for violation of a policy of the
Company or any affiliate, or (iii) for serious and willful acts or misconduct
detrimental to the business or reputation of the Company or any affiliate.
 
5. Effect of Corporate Change.
 
In the event of a Corporate Change at any time on or after the Date of Grant,
all Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 4 hereof shall vest, and the restrictions on such Restricted Stock
shall lapse immediately.
 
6. Forfeiture of Restricted Stock.
 
In addition to the circumstance described in Section 9(a) hereof, any and all
Shares of Restricted Stock which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company
upon:
 
(i) the termination by the Grantee, the Company or its Subsidiaries of the
Grantee’s employment for any reason other than those set forth in Section 4
hereof prior to such vesting; or
 
(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.
 
For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of that Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.
 
 
-2-

 
 
 7. Delivery of Restricted Stock.
 
(a) Certificates representing the Shares of Restricted Stock issued pursuant to
Section 1 hereof shall remain in the custody of the Company subject to the lapse
on restrictions provided in Sections 3, 4 or 5 hereof. Any Shares of Restricted
Stock forfeited pursuant to this Agreement shall be forfeited and revert to the
Company without payment of any consideration by the Company, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
Shares. If certificates for any such Shares of Restricted Stock shall have been
delivered to the Grantee (or his/her legatees or personal representative), such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer to the Company for cancelation.
 
(b) Except as otherwise provided in Section 7(c) hereof, a certificate
representing Shares of Restricted Stock for which the restrictions have lapsed
pursuant to Section 3, 4 or 5 hereof shall be delivered to the Grantee as soon
as practicable following the date on which the restrictions on such Restricted
Stock have lapsed, free of all restrictions hereunder.
 
(c) Shares of Restricted Stock in respect of which the restrictions have lapsed
upon the Grantee’s death pursuant to Section 4 hereof or, if requested by the
executors or administrators of the Grantee’s estate upon such lapse of
restrictions, a stock certificate with respect to such Shares of Restricted
Stock, shall be delivered to the executors or administrators of the Grantee’s
estate as soon as practicable following the Company’s receipt of notification of
the Grantee’s death in a form acceptable to Company legal counsel, free of all
restrictions hereunder.
 
8. Dividends and Voting Rights.
 
Subject to restrictions set forth in the Plan, and Section 2 and Section 9(a)
hereof, upon issuance of the Shares of Restricted Stock, the Grantee shall have
all of the rights of a stockholder with respect to such Common Stock, including
the right to vote the Common Stock and to receive all dividends or other
distributions paid or made with respect thereto, provided, however, that
dividends paid, if any, with respect to Shares of Restricted Stock which have
not vested at the time of the dividend payment shall be held in the custody of
the Company and shall be subject to the same restrictions that apply to the
corresponding Shares of Restricted Stock.
 
9. Execution of Grant Agreement.
 
(a) The Shares of Restricted Stock granted to the Grantee pursuant to the Grant
shall be subject to the Grantee’s execution and return of this Agreement to the
Company or its designee (including by electronic means, if so provided) no later
than __________ __, 20__ (the “Grantee Return Date”); provided that if the
Grantee dies before the Grantee Return Date, this requirement shall be deemed to
be satisfied if the executor or administrator of the Grantee’s estate executes
and returns this Agreement to the Company or its designee no later than ninety
(90) days following the Grantee’s death (the “Executor Return Date”). If this
Agreement is not so executed and returned on or prior to the Grantee Return Date
or the Executor Return Date, as applicable, the Shares of Restricted Stock
evidenced by this Agreement shall be forfeited, and neither the Grantee nor the
Grantee’s heirs, executors, administrators and successors shall have any rights
with respect thereto.
 
 
-3-

 
 
(b) If this Agreement is so executed and returned on or prior to the Grantee
Return Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Restricted Stock
granted hereunder prior to such Grantee Return Date or Executor Return Date
shall be treated in the manner provided in Section 8 hereof.
 
10. No Right to Continued Employment.
 
Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or its Subsidiaries or continuance of service as a Board member.
 
11. Withholding of Taxes.
 
Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate with respect to shares of Restricted Stock in respect of
which all restrictions have lapsed, the Grantee (or the Grantee’s estate) shall
pay to the Company the federal, state and local income taxes and other amounts
as may be required by law to be withheld by the Company (the “Withholding
Taxes”) with respect to such Restricted Stock. By executing and returning this
Agreement in the manner provided in Section 9 hereof, the Grantee (or the
Grantee’s estate) shall be deemed to elect to have the Company withhold a
portion of such Restricted Stock having an aggregate Fair Market Value equal to
the Withholding Taxes in satisfaction of the Withholding Taxes, such election to
continue in effect until the Grantee (or the Grantee’s estate) notifies the
Company before such delivery that the Grantee (or the Grantee’s estate) shall
satisfy such obligation in cash, in which event the Company shall not withhold a
portion of such Restricted Stock as otherwise provided in this Section 11. If
Grantee is exempt from tax withholding requirements, Grantee will provide the
Company such information and documentation as the Company may request to
document Grantee’s Withholding Tax exempt statuts.
 
12. Grantee’s Representations, Warranties and Covenants.
 
(a) Grantee represents and warrants that he or she is acquiring the Shares of
Restricted Stock solely for his or her own account for investment and not with a
view to, or for sale in connection with, any distribution thereof. Grantee
agrees that he or she will not, directly or indirectly, offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any of the Shares of Restricted
Stock (or solicit any offers to buy, purchase or otherwise acquire or take a
pledge of any Shares of Restricted Stock), or any interest therein or any rights
relating thereto, except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations of the Securities
and Exchange Commission (the “Commission”) thereunder, and in compliance with
all applicable state or non-U.S. securities or “blue sky” laws. Grantee further
understands, acknowledges and agrees that none of the Shares of Restricted Stock
may be transferred, sold, pledged, hypothecated or otherwise disposed of unless
such disposition is in compliance with the applicable provisions of the Plan and
this Agreement.
 
(b)  Grantee acknowledges that any certificate evidencing the Shares of
Restricted Stock shall bear the following legend prior to the lapse of any
outstanding restrictions:
 
 
-4-

 
 
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE FREEDOM HOLDING CORP. 2018
EQUITY INCENTIVE PLAN, AND ANY AGREEMENTS ENTERED INTO BETWEEN THE REGISTERED
OWNER AND THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION
OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT.
 
(c) Grantee represents and warrants that, as of the date hereof, he or she is an
officer, employee or director of the Company or a Subsidiary.
 
(d) Grantee agrees that the obligation of the Company to issue Shares of
Restricted Stock shall also be subject, as a condition precedent, to compliance
with applicable provisions of the Securities Act, the Securities Exchange Act of
1934, as amended, state on non-U.S. securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s Common Stock may be listed.
 
13. Waiver of Repurchase Option and Right of First Refusal.
 
The parties hereby waive any Repurchase Option or Right of First Refusal to
which the Company may be entitled pursuant to Section 6.8 of the Plan.
 
14. No Advice Regarding Grant.
 
Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice Grantee may determine is needed
or appropriate with respect to the Shares of Restricted Stock (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Grant, the advantages and disadvantages of
making an election under Section 83(b) of the U.S. Internal Revenue Code with
respect to the Grant, and the process and requirements for such an election).
Neither the Company nor any of its officers, directors, affiliates or advisors
makes any representation (except for the terms and conditions expressly set
forth in this Agreement) or recommendation with respect to the Grant or the
making of an election under Section 83(b) of the Code with respect to the Grant.
In the event the Grantee desires to make an election under Section 83(b) of the
Code with respect to the Grant, it is the Grantee’s sole responsibility to do so
timely. Except for the withholding rights set forth in Paragraph 11 above, the
Grantee is solely responsible for any and all tax liability that may arise with
respect to the Grant.
 
15. Modification of Agreement.
 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
 
-5-

 
 
16. Severability.
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
17. Governing Law.
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Utah without giving effect to the
conflicts of laws principles thereof.
 
18. Successors in Interest.
 
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.
 
19. Resolution of Disputes.
 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Board. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.
 
20. Entire Agreement.
 
This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Grant.
 
21. Headings.
 
The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
 
22. Counterparts.
 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.
 
 
-6-

 
 
 
FREEDOM HOLDING CORP.
 
 
 
By:
 
 
 
Timur Turlov, Chief Executive Officer
 
 
GRANTEE
 
 
 
By:
 
 
Name:
 

 
 
 
 
 
 
 
-7-
